United States SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) TQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 Or £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:000-30156 JANUS RESOURCES, INC. (Exact name of registrant as specified in its charter) Nevada 98-0170247 (State or other jurisdiction of incorporation) (I.R.S. Employer Identification No.) 430 Park Avenue, Suite 702, New York, NY (Address of principal executive offices) (Zip Code) 800-755-5815 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes T No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Not Applicable T Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company T Indicate by check mark whether the registrant is a shell company (as defined in 12b-2 of the Exchange Act) Yes o No T As of May 9, 2011, the registrant had 63,075,122 shares of its common stock, par value $0.00001 per share, issued and outstanding. 1 TABLE OF CONTENTS JANUS RESOURCES, INC. (Formerly Entheos Technologies, Inc.) FORM 10-Q For the Quarterly Period Ended March 31, 2011 PART I-FINANCIAL INFORMATION Item 1. Financial Statements Balance Sheets as of March 31, 2011 (unaudited) and December 31, 2010 3 Statements of Operations (unaudited) 4 Statements of Cash Flows (unaudited) 5 Notes to Financial Statements (unaudited) 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 19 Item 4. Controls and Procedures 19 PART II-OTHER INFORMATION Item 1. Legal Proceedings 20 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 3. Defaults Upon Senior Securities 20 Item 4. (Removed and Reserved) 20 Item 5. Other Information 20 Item 6. Exhibits 20 Signatures 21 2 Table of Contents PART I — FINANCIAL INFORMATION Item 1. Financial Statements JANUS RESOURCES, INC. (formerly Entheos Technologies, Inc.) BALANCE SHEETS (Unaudited) March 31, December 31, ASSETS Current assets Cash and cash equivalents $ $ Accounts receivable Total current assets Oil and gas properties Proven properties Unproven properties Accumulated depreciation, depletion, amortization and impairment ) ) Oil and gas properties, net Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities Accounts payable and accrued liabilities $ $ Accounts payable - related parties Warrant liability Total current liabilities Long-term liabilities Asset retirement obligation Total liabilities STOCKHOLDERS' DEFICIT Preferred stock: $0.0001 par value: Authorized: 10,000,000 shares Issued and outstanding: nil - - Common stock: $0.00001 par value: Authorized: 200,000,000 shares Issued and outstanding:63,075,122 shares (2010: 63,075,122) Additional paid-in capital Accumulated deficit ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ (The accompanying notes are an integral part of these financial statements) 3 Table of Contents JANUS RESOURCES, INC. (formerly Entheos Technologies, Inc.) STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended March 31, Revenue Oil and gas sales $ $ Expenses Lease operating expenses General and administrative expenses Impairment and depreciation Total operating expenses Operating Loss ) ) Other income / (expense) Change in fair value of warrant liability ) Net loss attributable to common stockholders $ ) $ ) Net loss per common share - basic and diluted $ ) $ ) Weighted average number of shares - basic and diluted (The accompanying notes are an integral part of these financial statements) 4 Table of Contents JANUS RESOURCES, INC. (formerly Entheos Technologies, Inc.) STATEMENTS OF CASH FLOWS (Unaudited) Three Months Ended March 31, Cash flows from operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash flows from operating activities: Impairment and depreciation Stock-based compensation - Accretion of asset retirement obligation Change in fair value of warrant liability ) Changes in operating assets and liabilities: Accounts receivable ) Accounts payable & accrued liabilities including related party payables ) Net cash flows from operating activities ) ) Cash flows from investing activities Acquisition of oil and gas properties - ) Net cash flows from investing activities - ) Decrease in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental disclosure of cash flow information: Interest paid in cash $
